MEMORANDUM **
Thelma Spiritos and Polymnia Vouis (“Appellants”) appeal the district court’s denial of their motion for injunctive relief against bankruptcy trustee, R. Todd Neil-son, and his counsel. Because the district court subsequently dismissed appellants’ action against these appellees, appellants’ interlocutory appeal is merged with the dismissal of the claims. See Securities & Exch. Comm’n v. Mount Vernon Memorial Park, 664 F.2d 1358, 1361 (9th Cir.1982). Therefore, the appeal of the denial of their motion for injunctive relief is moot. See Mount Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir.1992) (stating that when underlying claims have been decided, the reversal of a denial of preliminary injunction would have no practical consequences, and the issue is therefore moot). Accordingly, we dismiss appellants’ appeal of the denial of injunctive relief as moot. See Sample v. Johnson, 771 F.2d 1335, 1338 (9th Cir.1985) (holding that federal courts lack jurisdiction to decide moot issues).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.